EXHIBIT 10.2

Execution Copy

 

 

 

 

CREDIT AGREEMENT

Dated as of April 7, 2009

between

SPECTRA ENERGY PARTNERS OLP, LP,

as Borrower,

and

SPECTRA ENERGY CAPITAL, LLC,

as Lender

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1 DEFINITIONS    3     1.1    Definitions    3     1.2    Computation of
Time Periods    5     1.3    Time    5 SECTION 2 LOANS    6     2.1    Loan
Commitment    6     2.2    Method of Borrowing for Loans    6     2.3    Funding
of Loans    6     2.4    Notes    6 SECTION 3 PAYMENTS    6     3.1    Interest
   6     3.2    Prepayments    7     3.3    Payment of Loans in full at Maturity
   7     3.4    Manner of Payments    7     3.5    Computations of Interest    7
    3.6    Evidence of Debt    8 SECTION 4 CONDITIONS PRECEDENT    8     4.1   
Conditions to Loans    8 SECTION 5 REPRESENTATIONS AND WARRANTIES    9     5.1
   Organization and Good Standing    9     5.2    Due Authorization    9     5.3
   No Conflicts    9     5.4    Consents    9     5.5    Enforceable Obligations
   10     5.6    Solvency    10 SECTION 6 AFFIRMATIVE COVENANTS    10     6.1   
Preservation of Existence and Franchises    10     6.2    Books and Records   
10     6.3    Compliance with Law    10     6.4    Material Contracts    10
SECTION 7 EVENTS OF DEFAULT    11     7.1    Events of Default    11     7.2   
Acceleration; Remedies    12 SECTION 8 MISCELLANEOUS    12     8.1    Notices   
12     8.2    Benefit of Agreement    13     8.3    No Waiver; Remedies
Cumulative    13     8.4    Amendments, Waivers and Consents, Termination    13

 

1



--------------------------------------------------------------------------------

  8.5    Counterparts/Telecopy    13   8.6    Headings    13   8.7    Survival
of Indemnification and Representations and Warranties    13   8.8    Governing
Law; Venue    14   8.9    Waiver of Jury Trial; Waiver of Consequential Damages
   14   8.10    Severability    14   8.11    Entirety    14

 

2



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Credit Agreement”), dated as of April 7, 2009, is
entered into between SPECTRA ENERGY PARTNERS OLP, LP, a Delaware limited
partnership (the “Borrower”), and SPECTRA ENERGY CAPITAL, LLC, a Delaware
limited liability company (the “Lender”).

RECITALS

WHEREAS, the Borrower has requested that the Lender make available to it a
credit facility in the aggregate amount of $150 million for the purpose of
funding a portion of the acquisition pursuant to that certain Securities
Purchase Agreement, dated as of the date hereof, by and among Atlas Pipeline
Mid-Continent LLC (“APMC”) and the Borrower, and Atlas Pipeline Partners, L.P.,
solely as guarantor of APMC, and Spectra Energy Partners, LP, solely as
guarantor of the Borrower (the “Transaction”); and

WHEREAS, the Lender has agreed to provide the requested credit facility to the
Borrower on the terms, and subject to the conditions, set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

SECTION 1

DEFINITIONS

1.1    Definitions.

As used herein, the following capitalized terms shall have the meanings herein
specified unless the context otherwise requires. Defined terms herein shall
include in the singular number the plural and in the plural the singular:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person. A Person shall be deemed to control a legal entity if such
Person possesses, directly or indirectly, the power to direct or cause direction
of the management and policies of such legal entity, whether through the
ownership of voting securities, by contract or otherwise.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in New York, New York or Houston, Texas.

“Commitment” means the commitment of the Lender with respect to the Loans.

 

3



--------------------------------------------------------------------------------

“Committed Amount” means an amount equal to $150,000,000.

“Credit Documents” means this Credit Agreement, the Notes, and all other related
agreements and documents issued or delivered hereunder or thereunder or pursuant
hereto or thereto.

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

“Effective Date” means the date hereof.

“Event of Default” has the meaning specified in Section 7.1.

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis.

“Governmental Authority” means any Federal, state, local or foreign court,
monetary authority or governmental agency, authority, instrumentality or
regulatory body.

“Interest Payment Date” means the last day of each month during which a Loan is
outstanding and the Maturity Date. If an Interest Payment Date falls on a date
which is not a Business Day, such Interest Payment Date shall be deemed to be
the next succeeding Business Day, except that in the case of Loans where the
next succeeding Business Day falls in the next succeeding calendar month, then
on the next preceding Business Day.

“Interest Rate” means a rate per annum equal to 9.75%.

“Loans” has the meaning set forth in Section 2.1.

“Material Adverse Effect” means a material adverse effect on the business,
financial positions or results of operations of the Borrower and its
Subsidiaries taken as a whole.

“Maturity Date” means the date that is 364 days following the Effective Date.

“Notes” has the meaning set forth in Section 2.4.

“Notice of Borrowing” means a written request by the Borrower to the Lender for
a Loan.

“Obligations” means, without duplication, all of the obligations of the Borrower
to the Lender, whenever arising, under this Credit Agreement, the Notes or any
of the other Credit Documents.

“Person” means any individual, partnership, joint venture, firm, corporation,
association, trust, limited liability company or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof.

 

4



--------------------------------------------------------------------------------

“Responsible Officer” means the president, chief financial officer, treasurer or
assistant treasurer of Spectra Energy Partners GP, LLC.

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and
(e) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured. In computing the amount
of contingent liabilities at any time, it is intended that such liabilities will
be computed as the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries,
(b) any partnership, association, joint venture, limited liability company or
other entity in which such person directly or indirectly through Subsidiaries
has more than 50% equity interest at any time and (c) any other Person that is
controlled by such Person and who for GAAP purposes is required to be
consolidated into such Person’s consolidated financial statements. Unless
otherwise provided, as used herein, “Subsidiary” shall refer to a Subsidiary of
the Borrower.

1.2    Computation of Time Periods.

For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Credit Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.

1.3    Time.

All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight time, as the case may be, unless specified otherwise.

 

5



--------------------------------------------------------------------------------

SECTION 2

LOANS

2.1    Loan Commitment.

Subject to the terms and conditions set forth herein, the Lender agrees to make
revolving loans to the Borrower in Dollars, at any time and from time to time,
during the period from the Effective Date to the Maturity Date solely for the
purpose of funding a portion of the Transaction (each a “Loan” and collectively
the “Loans”); provided, however, that the sum of the aggregate amount of Loans
outstanding shall not exceed the Committed Amount.

2.2    Method of Borrowing for Loans.

By no later than 11:00 a.m. on the date of the requested borrowing of Loans, the
Borrower shall submit a written Notice of Borrowing to the Lender setting forth
(i) the amount requested and (ii) a certification that the Borrower has complied
in all respects with Section 4.1.

2.3    Funding of Loans.

Upon receipt of a Notice of Borrowing, the Lender shall make the requested Loan
available to the Borrower by 6:00 p.m. on the date specified in the Notice of
Borrowing by deposit, in Dollars, of immediately available funds by crediting
the account of the Borrower set forth in the Notice of Borrowing.

2.4    Notes.

Upon request of the Lender, the Loans shall be evidenced by a duly executed
promissory note of the Borrower payable to such Lender in a form reasonably
acceptable to the Lender (the “Notes”).

SECTION 3

PAYMENTS

3.1    Interest.

(a) Interest Rate. All Loans shall accrue interest at the Interest Rate.

(b) Default Rate of Interest. Upon the occurrence, and during the continuation,
of an Event of Default, all past due principal of and, to the extent permitted
by law, past due interest on, the Loans and any other past due amounts owing
hereunder shall bear interest, payable on demand, at a per annum rate equal to
one percent (1%) plus the Interest Rate.

(c) Interest Payments. Interest on Loans shall be due and payable in arrears on
each Interest Payment Date.

 

6



--------------------------------------------------------------------------------

3.2    Prepayments.

(a) Voluntary Prepayments. The Borrower shall have the right to prepay Loans in
whole or in part from time to time without premium or penalty.

(b) Mandatory Prepayments. If Spectra Energy Partners, LP (“SEP MLP”), the
parent company of the Borrower, receives net proceeds from the issuance of
equity for cash in one or more capital markets transactions, SEP MLP shall
contribute such proceeds to the Borrower, and the Borrower shall use such
proceeds to repay any and all Loans outstanding within one Business Day of the
closing of such capital markets transactions.

3.3    Payment of Loans in full at Maturity.

On the Maturity Date, the entire outstanding principal balance of all Loans,
together with accrued but unpaid interest and all other sums owing under this
Credit Agreement, shall be due and payable in full, unless accelerated sooner
pursuant to Section 7.2(ii).

3.4    Manner of Payments.

All payments of principal, interest, fees, expenses and other amounts to be made
by the Borrower under this Credit Agreement shall be made without setoff,
deduction or counterclaim and received by the Lender not later than 6:00 p.m. on
the date when due in Dollars and in immediately available funds. Whenever any
payment hereunder shall be stated to be due on a day which is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day
(subject to accrual of interest and fees for the period of such extension).

3.5    Computations of Interest.

(a) All computations of interest hereunder shall be made on the basis of the
actual number of days elapsed over a year of 360 days.

(b) It is the intent of the Lender and the Borrower to conform to and contract
in strict compliance with applicable usury law from time to time in effect. All
agreements between the Lender and the Borrower are hereby limited by the
provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and interest owing pursuant to such
documents shall be automatically reduced to the maximum nonusurious amount
permitted under applicable law, without the necessity of execution of any
amendment or new document. If the Lender shall ever receive anything of value
which is characterized as interest on the Loans under applicable law and which
would, apart from this provision, be in excess of the maximum lawful amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction

 

7



--------------------------------------------------------------------------------

of the principal amount owing on the Loans and not to the payment of interest,
or refunded to the Borrower if and to the extent such amount which would have
been excessive exceeds such unpaid principal amount of the Loans. The right to
demand payment of the Loans or any other indebtedness evidenced by any of the
Credit Documents does not include the right to receive any interest which has
not otherwise accrued on the date of such demand, and the Lender does not intend
to charge or receive any unearned interest in the event of such demand. All
interest paid or agreed to be paid to the Lender with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

3.6    Evidence of Debt.

The Lender shall maintain an account or accounts evidencing each Loan made by
such Lender to the Borrower from time to time, including the amounts of
principal and interest payable and paid to the Lender from time to time under
this Credit Agreement. The Lender will make reasonable efforts to maintain the
accuracy of its account or accounts and to promptly update its account or
accounts from time to time, as necessary. The entries in the accounts maintained
pursuant to this Section 3.6 shall be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of the Lender to maintain any such account, or any error
therein, shall not in any manner affect the obligation of the Borrower to repay
the Loans made by such Lender in accordance with the terms hereof.

SECTION 4

CONDITIONS PRECEDENT

4.1    Conditions to Loans.

In addition to the conditions precedent stated elsewhere herein, the Lender
shall not be obligated to make new Loans unless:

(a) Request. The Borrower shall have timely delivered an appropriate Notice of
Borrowing, duly executed and completed, by the time specified in Section 2.2.

(b) Representations and Warranties. The representations and warranties made by
the Borrower in this Credit Agreement are true and correct in all material
respects at and as if made as of the date of the funding of the Loans (except to
the extent such representations and warranties expressly and exclusively relate
to an earlier date).

(c) No Default. No Default or Event of Default shall exist or be continuing
either prior to or after giving effect thereto.

(d) Availability. Immediately after giving effect to the making of a Loan (and
the application of the proceeds thereof) the amount of Loans shall not exceed
the maximum permitted by Section 2.1.

 

8



--------------------------------------------------------------------------------

The delivery of each Notice of Borrowing shall constitute a representation and
warranty by the Borrower of the correctness of the matters specified in
subsections (b), (c) and (d) above.

SECTION 5

REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants to the Lender that:

5.1    Organization and Good Standing.

The Borrower (a) is a limited partnership duly formed, validly existing and in
good standing under the laws of the state of its formation, (b) is duly
qualified and in good standing and authorized to do business in every
jurisdiction where the failure to so qualify would have a Material Adverse
Effect and (c) has the requisite power and authority to own its properties and
to carry on its business as now conducted and as proposed to be conducted.

5.2    Due Authorization.

The Borrower (a) has the requisite power and authority to execute, deliver and
perform this Credit Agreement and the other Credit Documents and to incur the
obligations herein and therein provided for and (b) has been authorized by all
necessary corporate, partnership or limited liability company action to execute,
deliver and perform this Credit Agreement and the other Credit Documents.

5.3    No Conflicts.

Neither the execution and delivery of the Credit Documents, nor the consummation
of the transactions contemplated herein and therein, nor performance of and
compliance with the terms and provisions hereof and thereof by the Borrower will
(a) violate or conflict with any provision of its organizational documents or
bylaws, (b) violate, contravene or conflict with any law, regulation, order,
writ, judgment, injunction, decree or permit applicable to it, except as would
not be reasonably expected to adversely affect the Borrower’s ability to timely
pay or perform the Obligations, or the validity or enforceability of the
material terms of any Credit Document or (c) violate, contravene or conflict
with contractual provisions of, or cause an event of default under, any
indenture, loan agreement, mortgage, deed of trust, contract or other agreement
or instrument to which it is a party or by which it may be bound, except as
would not reasonably be expected to have a Material Adverse Effect.

5.4    Consents.

No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance of this
Credit Agreement or any of the other Credit Documents that has not been
obtained, except as would not reasonably be expected to adversely affect the
Borrower’s ability to timely pay or perform the Obligations, or the validity or
enforceability of the material terms of any Credit Document.

 

9



--------------------------------------------------------------------------------

5.5    Enforceable Obligations.

This Credit Agreement and the other Credit Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their respective terms,
except as may be limited by bankruptcy or insolvency laws or similar laws
affecting creditors’ rights generally or by general equitable principles.

5.6     Solvency.

The Borrower is and, after the consummation of the transactions contemplated by
this Credit Agreement, will be Solvent.

SECTION 6

AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Loans, together with interest, fees and other
obligations hereunder, have been paid in full and the Commitments shall have
terminated:

6.1    Preservation of Existence and Franchises.

The Borrower will, and will cause each Subsidiary to, do all things necessary to
preserve and keep in full force and effect its existence and rights, franchises
and authority; provided, however, that the Borrower shall not be required to
preserve any such existence, right or franchise if it in good faith determines
that preservation thereof is no longer necessary or desirable in the conduct of
its business and that the loss thereof is not disadvantageous in any material
respect to the Lender.

6.2    Books and Records.

The Borrower will keep, and will cause each of its Subsidiaries to keep,
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).

6.3    Compliance with Law.

The Borrower will comply, and will cause each of its Subsidiaries to comply,
with all laws, rules, regulations and orders, and all applicable restrictions
imposed by all Governmental Authorities, applicable to it and its property,
unless (a) the failure to comply would not reasonably be expected to have a
Material Adverse Effect or (b) the necessity of compliance therewith is being
contested in good faith by appropriate proceedings.

6.4    Material Contracts.

The Borrower will comply, and will cause its Subsidiaries to comply, with all
contracts necessary for the ongoing operation and business of the Borrower or a
Subsidiary in the

 

10



--------------------------------------------------------------------------------

ordinary course, except where the failure to comply would not have or would not
reasonably be expected to have a Material Adverse Effect.

SECTION 7

EVENTS OF DEFAULT

7.1    Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

(a) Payment. The Borrower shall: (i) default in the payment when due of any
principal amount of any of the Loans; or (ii) default, and such default shall
continue for five or more Business Days, in the payment when due of any interest
on the Loans or of any fees or other amounts owing hereunder, under any of the
other Credit Documents or in connection herewith.

(b) Representations. Any representation, warranty or statement made or deemed to
be made by the Borrower herein, in any of the other Credit Documents, or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto shall prove to have been untrue in any material respect on the date
as of which it was made or deemed to have been made.

(c) Covenants. The Borrower shall default in the due performance or observance
by it of any term, covenant or agreement (other than those referred to in
subsection (a) of this Section 7.1) contained in this Credit Agreement or any
other Credit Document and such default shall continue unremedied for a period of
at least 30 days after the earlier of (A) a Responsible Officer of the Borrower
becoming aware of such default or (B) notice of such default is given by the
Lender to the Borrower.

(d) Credit Documents. Any Credit Document shall fail to be in full force and
effect or the Borrower shall so assert or any Credit Document shall fail to give
the Lender the rights, powers and privileges purported to be created thereby.

(e) Bankruptcy, etc. The occurrence of any of the following with respect to the
Borrower (i) a court or governmental agency having jurisdiction in the premises
shall enter a decree or order for relief in respect of the Borrower in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of the Borrower or for any
substantial part of its property or ordering the winding up or liquidation of
its affairs; or (ii) an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect is commenced against
the Borrower and such petition remains unstayed and in effect for a period of 90
consecutive days; or (iii) the Borrower shall commence a voluntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consent to the entry of an order for relief in an involuntary case
under any such law, or consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such

 

11



--------------------------------------------------------------------------------

Person or any substantial part of its property or make any general assignment
for the benefit of creditors; or (iv) the Borrower shall admit in writing its
inability to pay its debts generally as they become due or any action shall be
taken by such Person in furtherance of any of the aforesaid purposes.

7.2    Acceleration; Remedies.

Upon the occurrence of an Event of Default, the Lender, by written notice to the
Borrower, may take any of the following actions to enforce its claims against
the Borrower, except as otherwise specifically provided for herein:

(i) Termination of Commitments. Declare the Commitments to be terminated
whereupon the Commitments shall be immediately terminated.

(ii) Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans and all other indebtedness or obligations of
any and every kind owing by the Borrower to the Lender hereunder to be due
whereupon the same shall be immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

(iii) Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Credit Documents, including, without limitation, all
rights of set-off.

SECTION 8

MISCELLANEOUS

8.1    Notices.

(a) Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (i) when
delivered, (ii) when transmitted via telecopy (or other facsimile device),
(iii) the Business Day following the day on which the same has been delivered
prepaid (or pursuant to an invoice arrangement) to a reputable national
overnight air courier service, or (iv) the third Business Day following the day
on which the same is sent by certified or registered mail, postage prepaid, in
each case to the respective parties at the address or telecopy numbers set forth
on Schedule 8.1, or at such other address as such party may specify by written
notice to the other parties hereto.

(b) Notwithstanding anything herein to the contrary, notices and other
communications to the Lender and the Borrower, may be delivered or furnished by
electronic communication (including email, Internet or intranet website)
pursuant to procedures approved by both the Lender and the Borrower.

 

12



--------------------------------------------------------------------------------

8.2    Benefit of Agreement.

This Credit Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided, that the Borrower may not assign and transfer any of its interests
without the prior written consent of the Lender.

8.3    No Waiver; Remedies Cumulative.

No failure or delay on the part of the Lender in exercising any right, power or
privilege hereunder or under any other Credit Document and no course of dealing
between the Borrower and the Lender shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, power or privilege hereunder or
under any other Credit Document preclude any other or further exercise thereof
or the exercise of any other right, power or privilege hereunder or thereunder.
The rights and remedies provided herein are cumulative and not exclusive of any
rights or remedies which the Lender would otherwise have. No notice to or demand
on the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Lender to any other or further action in any circumstances without
notice or demand.

8.4    Amendments, Waivers and Consents, Termination.

Neither this Credit Agreement, nor any other Credit Document nor any of the
terms hereof or thereof may be amended, changed, waived, discharged or
terminated unless such amendment, change, waiver, discharge or termination is in
writing and signed by the Lender and the Borrower; provided, that this Credit
Agreement shall automatically terminate upon the repayment of all Loans pursuant
to Section 3.2(b) or Section 3.3.

8.5    Counterparts/Telecopy.

This Credit Agreement may be executed in any number of counterparts, each of
which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of executed counterparts
by telecopy or other electronic means shall be as effective as an original and
shall constitute a representation that an original will be delivered.

8.6    Headings.

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

8.7    Survival of Indemnification and Representations and Warranties.

All indemnities set forth herein and all representations and warranties made
herein shall survive the execution and delivery of this Credit Agreement, the
making of the Loans, and other obligations and the termination of the
Commitments hereunder.

 

13



--------------------------------------------------------------------------------

8.8    Governing Law; Venue.

(a) THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS. Any
legal action or proceeding with respect to this Credit Agreement or any other
Credit Document may be brought in the courts of the State of Texas, or of the
United States for the Southern District of Texas, and, by execution and delivery
of this Credit Agreement, the Borrower hereby irrevocably accepts for itself and
in respect of its property, generally and unconditionally, the jurisdiction of
such courts. The Borrower further irrevocably consents to the service of process
out of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
it at the address for notices pursuant to Section 8.1, such service to become
effective 30 days after such mailing. Nothing herein shall affect the right of
the Lender to serve process in any other manner permitted by law or to commence
legal proceedings or to otherwise proceed against the Borrower in any other
jurisdiction.

(b) The Borrower hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document brought in the courts referred to in subsection (a) hereof
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

8.9     Waiver of Jury Trial; Waiver of Consequential Damages.

EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY. The Borrower agrees not to assert any claim
against the Lender, any of their Affiliates, or any of their respective
directors, officers, employees, attorneys or agents, on any theory of liability,
for special, indirect, consequential or punitive damages arising out of or
otherwise relating to any of the transactions contemplated hereby or by the
other Credit Documents.

8.10     Severability.

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

8.11    Entirety.

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto with respects to the Credit
Documents or the transactions

 

14



--------------------------------------------------------------------------------

contemplated herein and therein, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating thereto.

 

15



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Credit Agreement to
be duly executed and delivered as of the date first above written.

 

BORROWER:     SPECTRA ENERGY PARTNERS OLP, LP     By:   Spectra Energy Partners
OLP GP, LLC, its general partner       By:   /s/ Laura J. Buss Sayavedra      
Name:   Laura J. Buss Sayavedra       Title:   Vice President and Chief
Financial Officer LENDER:     SPECTRA ENERGY CAPITAL, LLC     By:   /s/ Allen C.
Capps       Name:   Allen C. Capps       Title:   Vice President and Treasurer

 

16



--------------------------------------------------------------------------------

Schedule 8.1

to

Credit Agreement

NOTICES

If to the Borrower, to:

Spectra Energy Partners OLP, LP

c/o Spectra Energy Partners, LP

5400 Westheimer Court

Houston, Texas 77056

  Attn: Laura J. Buss Sayavedra

Vice President and Chief Financial Officer

  Fax: (713) 989-1818

If to the Lender, to:

Spectra Energy Capital, LLC

c/o Spectra Energy Corp

5400 Westheimer Court

Houston, Texas 77056

  Attn: Allen C. Capps

Vice President and Treasurer

  Fax: (713) 989-1717

 

1